Name: Commission Regulation (EC) No 2249/94 of 16 September 1994 amending Regulation (EC) No 762/94 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the set-aside scheme
 Type: Regulation
 Subject Matter: economic policy;  farming systems;  agricultural structures and production;  agricultural policy
 Date Published: nan

 Avis juridique important|31994R2249Commission Regulation (EC) No 2249/94 of 16 September 1994 amending Regulation (EC) No 762/94 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the set-aside scheme Official Journal L 242 , 17/09/1994 P. 0006 - 0006 Finnish special edition: Chapter 3 Volume 61 P. 0051 Swedish special edition: Chapter 3 Volume 61 P. 0051 COMMISSION REGULATION (EC) No 2249/94 of 16 September 1994 amending Regulation (EC) No 762/94 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the set-aside schemeTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support scheme for producers of certain arable crops (1), as last amended by Regulation (EC) No 232/94 (2), and in particular the second subparagraph of Article 7 (1) and Article 12 thereof, Whereas in order to relax the rules on set-aside it should be permissible to set aside land in a yield region other than that where the eligible arable crops are situated; whereas, however, so as not to lessen the effectiveness of the set-aside scheme as a means of controlling production, this possibility should be confined to adjacent regions and there should be provision for adjustments to the number of hectares to be set aside depending on yield differences; whereas Commission Regulation (EC) No 762/94 (3) should be amended accordingly; Whereas the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Article 9 (4) of Regulation (EC) No 762/94 is hereby replaced by the following: '4. Notwithstanding paragraph 2, the compulsory set-aside corresponding to an application for compensatory payment submitted may be effected entirely or partly: - in Spain, in the case of a holding situated in "secano" and "regadio" production regions, in the "secano" region, - in another yield region provided the areas to be set aside are situated in yield regions adjacent to those cultivated. Where this paragraph is applied the area to be set aside must be adjusted to take account of the difference in yield between the regions concerned. However, application of this subparagraph must not lead to fewer hectares being set aside than the obligation requires.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. However, Member States are hereby authorized to apply this Regulation only in respect of land set aside for 1996/97 and subsequent marketing years. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 181, 1. 7. 1992, p. 12. (2) OJ No L 30, 3. 2. 1994, p. 7. (3) OJ No L 90, 7. 4. 1994, p. 8.